OPINION
PER CURIAM.
The clerk’s record was due to be filed on July 24, 2003 and has not been filed. On August 27, 2003, the Court received a notice from the trial clerk stating that the record is being held for the tender of $157. By letter dated September 4, 2003, the Court directed appellant to file written verification that appellant has made payment arrangements for the record or that appellant is entitled to proceed without payment of costs. Appellant was instructed that failure to respond within ten days would result in the dismissal of this appeal for want of prosecution. Appellant has failed to respond.
Therefore on the Court’s own motion, this appeal is DISMISSED for want of prosecution. See Tex.R.App. P. 37.3(b), 42.3(b),(c).